Citation Nr: 0509935	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  00-02 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date prior to September 12, 
2002 for the grant of a nonservice-connected pension.  

2.  Entitlement to a compensable rating for postoperative 
residuals of a cyst of the left labia.  

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a cyst of the right (major) wrist.  

4.  Whether new and material evidence has been presented to 
reopen the claims of entitlement to service connection for 
chemical burns of the scalp, a miscarriage, back pain, 
chronic vaginal infections, uterine fibroids, and post-
traumatic stress disorder (PTSD).  



5.  Whether new and material evidence has been presented to 
reopen the claims of entitlement to service connection for 
residuals of inoculations, residuals of smoke inhalation, 
residuals of contaminated drinking water, swelling of the 
face and throat, and residuals of insect bites, to include as 
due to undiagnosed illness.  

6.  Entitlement to service connection for joint pain, to 
include as due to undiagnosed illness.  

7.  Entitlement to service connection for blisters on the 
entire body, to include as due to undiagnosed illness.  

8.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.  

9.  Entitlement to service connection for sleep disturbance, 
to include as due to undiagnosed illness.  

10.  Entitlement to service connection for musculoskeletal 
disease, to include as due to undiagnosed illness.  

11.  Entitlement to service connection for upper and lower 
respiratory disorders, to include as due to undiagnosed 
illness.  

12.  Entitlement to service connection for bilateral 
hammertoes.  

13.  Entitlement to service connection for dental and oral 
disorders, to include as due to undiagnosed illness.  

14.  Entitlement to service connection for skin rashes, to 
include as due to undiagnosed illness.  




REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had verified active military service from 
November 1990 to September 1991, including service in the 
Southwest Asian Theater of Operations from January 1991 to 
May 1991.  The veteran also reported a prior period of active 
military service from December 1979 to March 1980.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Wichita, Kansas, Department of 
Veterans Affairs (VA) Regional Office (RO).  

An April 2003 rating action granted a nonservice-connected 
pension from September 12, 2002, and the veteran perfected an 
appeal of the effective date.  A July 1998 rating decision 
continued a noncompensable rating for postoperative residuals 
of a cyst of the left labia and increased the rating for 
residuals of a cyst of the right wrist to 10 percent from 
September 20, 1995, and the veteran perfected an appeal of 
the ratings.  Although the July 1998 rating decision 
increased the rating for residuals of a cyst of the right 
wrist, the claim for a rating in excess of 10 percent remains 
before the Board because the veteran is presumed to seek the 
maximum benefit allowed by law or regulations, where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

In addition, the July 1998 rating decision also denied 
entitlement to service connection for chemical burns of the 
scalp, a miscarriage, back pain, chronic vaginal infections, 
uterine fibroids, PTSD, residuals of inoculations, residuals 
of smoke inhalation, residuals of contaminated water, 
swelling of the face and throat, residuals of insect bites, 
joint pain, blisters on the entire body, headaches, sleep 
disturbance, musculoskeletal disease, upper and lower 
respiratory disability, hammer toes, dental and oral 
problems, and skin rashes, and the veteran perfected an 
appeal of the denials of service connection.  

After a June 2002 Board decision denied the new and material 
claims and the claims of entitlement to service connection 
for bilateral hammertoes and for dental and oral disorders, 
the veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  Pursuant to a January 2003 
joint motion of the parties, the Court in February 2003 
vacated the June 2002 Board decision and remanded the appeal 
to the Board for readjudication consistent with the joint 
motion.  

In October 2003, the Board remanded the case to obtain VA 
general medical and skin diseases examinations for the 
veteran, which were accomplished in May 2004.  In November 
2003, the Board remanded the case to comply with notice 
provisions of The Veterans Claims Assistance Act of 2000, 
which was accomplished in February 2004.  

The Board will address the earlier effective date issue in 
this decision and remand the other issues to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the veteran if further action is required on her part.  


FINDINGS OF FACT

1.  Entitlement to a nonservice-connected pension arose on 
September 13, 1998, the date of onset of PTSD and major 
depressive disorder according to an August 1999 Social 
Security Administration determination.  

2.  The first claim evidencing the veteran's belief in 
entitlement to a nonservice-connected pension was filed with 
the RO on September 27, 1991.  


CONCLUSION OF LAW

The criteria for an effective date of September 13, 1998 for 
the grant of a nonservice-connected pension have been met.  
38 U.S.C.A. §§ 1521, 5110 (West 2002); 38 C.F.R. §§ 3.1, 
3.155, 3.400, 4.17 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to assist and inform the veteran

The VA has not fulfilled its duty to assist and inform the 
veteran in the development of the earlier effective date 
claim in compliance with The Veterans Claims Assistance Act 
of 2000.  The VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the VA.  38 U.S.C.A. § 5103A (West 2002).  The VA shall also 
notify the claimant and the claimant's representative, if 
any, of the evidence that is necessary to substantiate the 
claim, which evidence the claimant is to provide, which 
evidence the VA will attempt to obtain for the claimant, and 
the period of time in which the claimant is allowed to 
respond to notices.  See 38 U.S.C.A. § 5103(a) (West 2002); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO did not obtain the service department and service 
medical records from the veteran's first period of service, 
which the veteran reported took place from December 1979 to 
March 1980.  Only the records for the second period of active 
duty from November 1990 to September 1991 were requested and 
obtained.  The RO did obtain the medical records from the 
identified post-service health care providers.  The veteran 
received a VA PTSD examination in February 1996, a VA 
gynecological examination in February 1996, a VA scars 
examination in February 1996, a VA skin examination in June 
1996, a VA non-tuberculosis diseases and injuries examination 
in June 1996, a VA muscles examination in June 1996, a VA 
joints examination in June 1996, a VA dental examination in 
June 1996, a VA Persian Gulf registry examination in April 
1998, a VA general medical examination in May 2004, and a VA 
skin diseases examination in May 2004.  The veteran and her 
representative filed several lay statements with the RO, and 
the representative's January 2005 substantive appeal declined 
the opportunity for a hearing before the Board.  

The RO's April 2003 letter and December 2004 statement of the 
case did not inform the veteran of the evidence needed to 
substantiate the claim and which party was responsible for 
obtaining the evidence.  The VA did not inform the veteran 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from the identified private health care providers.  The 
veteran was not informed that it was her responsibility to 
identify health care providers with specificity, that it was 
her responsibility to provide the evidence in her possession 
that pertained to the claim, and that it still remained her 
ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support her claim.  

The VA has not fulfilled its duty to assist and inform the 
veteran.  She was not informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  She was not told which party was responsible for 
obtaining the evidence although she was provided ample 
opportunity to present such evidence.  The VA has obtained 
the identified pertinent records in its possession or 
confirmed the unavailability of such.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112, 117-121 (2004).  The VA will 
proceed with a decision only because it is favorable to the 
veteran.  




Entitlement to an effective date prior to September 12, 2002 
for the grant of a nonservice-connected pension

Factual Background

In the veteran's January 2005 substantive appeal, the 
veteran's representative asserted that the veteran had filed 
an application for a nonservice-connected pension on May 12, 
1991, while still in service, and that she has been 
considered totally disabled for any type of gainful 
employment according to the Social Security Administration 
since September 1998.  Therefore, the representative asserted 
that the effective date for the grant of the veteran's 
nonservice-connected pension should have been effective from 
September 26, 1991, the day following discharge from service.  
The representative's March 2004 notice of disagreement 
further asserted that Social Security records showed that the 
veteran has been totally disabled since September 1995.  

VA medical records confirmed that the veteran was treated at 
the VA mental health clinic at least 40 times from September 
24, 1998 to October 21, 2002.  While seeking VA treatment, 
the veteran pursued simultaneous VA, Social Security 
Disability, Workers Compensation, and welfare claims.  

At a January 1999 Social Security residual functional 
capacity assessment, the veteran alleged a history of head 
injury, PTSD, blood poisoning, carpal tunnel syndrome, and 
problems associated with her hands, legs, feet, and back.  
The examiner opined that the allegation of PTSD was valid and 
reliably documented in the accompanying medical records.  
However, there was no report of head injury in the medical 
records, and this did not appear to be a valid allegation.  
The Social Security examiner had VA medical records showing 
that the veteran was initially inducted into the VA system on 
September 21, 1998 for work-up.  She had a VA 
neuropsychiatric evaluation on September 30, 1998, which 
indicated that she had a broad range of diffuse cognitive 
impairments.  She also had visual and olfactory 
hallucinations.  She had significant problems with 
concentration and impulsive features.  She was suffering from 
depression.  On October 9, 1998, she was diagnosed with PTSD 
and depression.  The Social Security examiner opined that, at 
this point, the veteran lacked sufficient residual functional 
capacity to engage in simple, unskilled work.  However, it 
was assumed that given the veteran's current involvement in 
an extensive treatment program to address her specific 
psychiatric conditions that she would likely be able to 
return to simple, unskilled work by October 30, 1999.  

A January 1999 Social Security Administration determination 
anticipated that the veteran had residual functional capacity 
for unskilled sedentary work within 12 months of the alleged 
October 30, 1998 onset of the alleged disabilities of a head 
injury, PTSD, blood poisoning, carpal tunnel syndrome, and 
problems with the hands, legs, feet, and back.  Past work was 
more than sedentary with no transferable skills.  The Social 
Security Administration determined that the veteran was not 
disabled and that she was able to perform other than past 
work.  In May 1999, the January 1999 determination of the 
Social Security Administration was affirmed.  

In August 1999, a Social Security psychologist opined that 
the veteran's current mental condition was likely to make it 
difficult to function in a work setting.  She demonstrated 
lapses in attention and concentration, appeared to have 
difficulty attending to tasks without intrusive thoughts and 
felt overwhelmed by her own situation.  She was depressed and 
anxious and might have had lapses in judgment and control 
over her own anger, leading her to have trouble getting along 
with coworkers and employers.  However, with appropriate 
medicine and extensive psychotherapy, she was likely to be 
able to function at a job in the future.  

Later in August 1999, another Social Security psychologist 
noted that the veteran quit her job or was fired in September 
1998 and that a September 1998 VA evaluation had revealed 
depression, PTSD, diffuse cognitive deficits with impaired 
concentration and impulsivity.  The Social Security 
psychologist opined that the veteran's psychological problems 
and symptoms went far beyond those of typical reactions to 
potentially transient stresses.  The record noted continuous 
depressive symptoms of agitation, frequent tearfulness, and 
preoccupation with her refractory physical problems, poor 
concentration, irritability, and difficulty interacting with 
others.  She had been seen at the VA clinic 2-3 times per 
week, which reflected how overwhelmed she had been.  This 
Social Security examination was consistent with the treatment 
at the VA and with the September 1998 VA evaluation.  

After the Social Security examiners had conferred with each 
other and reviewed the veteran's VA medical records again, an 
August 1999 Social Security Administration decision reversed 
the January 1999 and May 1999 decisions and determined that 
the veteran had been disabled from PTSD and major depressive 
disorder since September 13, 1998.  

On September 12, 2002, the veteran presented at the VA mental 
health clinic.  She asked the VA physician for a letter 
regarding her unemployability for a VA nonservice-connected 
pension claim, which she said she was just filing now.  Soon 
after, on September 17, 2002, the VA received an undated VA 
medical statement from the veteran's physician, which stated 
that the veteran was currently under her care and that the 
veteran was permanently disabled for employment due to mental 
illness.  An October 2002 Social Security Administration 
determination also continued the veteran's Social Security 
Disability benefits.  


Analysis

VA regulations state that the effective date for evaluation 
and award of a pension based on an original claim will be the 
date entitlement arose or the date of receipt of the claim, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  

The Board will first consider when entitlement to a 
nonservice-connected pension arose.  Pension is payable to a 
veteran who has served for 90 days or more during a period of 
war and who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  See 38 U.S.C.A. § 1521 (West 
2002).  

It is undisputed that the veteran served for at least 90 days 
during the Persian Gulf War.  Form DD 214 showed that she 
served on active duty from November 1990 to September 1991, 
including service in the Southwest Asian Theater of 
Operations from January 1991 to May 1991.  

The August 1999 Social Security psychologists, after 
conferring with each other and reviewing the veteran's VA 
medical records from September 1998 to August 1999, 
determined that the veteran had been permanently and totally 
disabled from September 13, 1998 due to PTSD and major 
depressive disorder, which are nonservice-connected 
disabilities.  Although the VA is not bound by Social 
Security determinations, it is true that the September 1998 
VA records revealed depression, PTSD, diffuse cognitive 
deficits with impaired concentration and impulsivity and that 
the veteran's psychological problems and symptoms seemed to 
go far beyond those of typical reactions to potentially 
transient stresses.  Resolving all reasonable doubt in the 
veteran's favor, entitlement to a nonservice-connected 
pension arose on September 13, 1998.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2004).  Moreover, VA has constructive notice of records that 
are known to be in its possession.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Certainly, the VA had constructive 
knowledge of its own September 1998 medical records, which 
were cited in the August 1999 Social Security evaluations.  

The outcome of the claim turns on whether the date of receipt 
of the claim was before or after September 13, 1998.  In this 
case, the date of receipt of the claim was September 27, 
1991, when the veteran filed the first formal application for 
compensation or pension dated September 13, 1991.  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  The September 1991 formal 
application evidenced the veteran's belief in entitlement to 
a nonservice-connected pension because it stated the 
veteran's wartime service and indicated that she was disabled 
from a multitude of disabilities.  

September 13, 1998, which is the later of the September 13, 
1998 date that entitlement arose and the September 27, 1991 
date of receipt of the claim, is the correct effective date 
for the grant of the veteran's nonservice-connected pension.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  


ORDER

Entitlement to an effective date of September 13, 1998 for a 
nonservice-connected pension is granted, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.  


REMAND

For the remaining claims, a remand is necessary because VA 
has a duty to assist the veteran in obtaining or confirming 
the unavailability of her service department records and 
active duty service medical records for her first period of 
active duty from December 1979 to March 1980, which are not 
currently included in the record on appeal.  38 U.S.C.A. § 
5103A(c) (West 2002).  VA must make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the VA.  38 U.S.C.A. § 5103A.  Whenever VA 
attempts to obtain records from a Federal department or 
agency, the efforts to obtain those records shall continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3).  The veteran told an April 1998 VA Persian 
Gulf registry doctor that she had a first period of active 
service from December 1979 to March 1980.  In this case, no 
attempt has been made to obtain the veteran's service 
department records and service medical records for that 
period.  Only the records for the second period of active 
duty from November 1990 to September 1991 have been requested 
and obtained.  Full compliance with the duty to assist 
includes VA's assistance in obtaining relevant records when 
the veteran has provided concrete data as to time, place, and 
identity of the health care provider.  Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  Therefore, a remand is necessary 
to assist the veteran in attempting to obtain her first 
period of active duty service department records and service 
medical records.  

In addition, a remand is necessary to schedule VA 
gynecological and wrist examinations for the veteran to 
determine the current severity of her service-connected 
postoperative residuals of a cyst of the left labia and 
residuals of a cyst of the right (major) wrist.  See 
38 U.S.C.A. § 5103A; Charles v. Principi, 16 Vet. App. 370, 
375 (2002).  Reexamination will be requested whenever VA 
determines there is a need to verify the current severity of 
a disability.  See 38 C.F.R. § 3.327 (2004); also see 
38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2 (2004).  To constitute a 
useful and pertinent rating tool, a rating examination must 
be sufficiently contemporaneous to allow the adjudicator to 
make an informed decision regarding the veteran's current 
level of impairment.  Caffrey v. Brown, 6 Vet. App. 377, 379 
(1994).  In this case, the last VA gynecological examination 
took place nine years ago, in February 1996, and the examiner 
had no records available for review.  The last VA joints 
examination also took place nine years ago, in February 1996, 
and the right wrist was not addressed in the last VA general 
medical examination, which took place in May 2004.  
Therefore, a remand is necessary to schedule new VA 
gynecological and wrist examinations for the veteran.  

A remand would also allow the opportunity to inform the 
veteran of the evidence that is necessary to substantiate the 
claims, which evidence the claimant is to provide, which 
evidence the VA will attempt to obtain for the claimant, and 
the period of time in which the claimant is allowed to 
respond to notices.  See 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, 16 Vet. App. at 187; Pelegrini, 18 Vet. App. at 
117-121; Paralyzed Veterans of America, 345 F.3d at 1348.  A 
remand would also allow the opportunity to inform the veteran 
that she should provide any evidence in her possession that 
pertains to the claims.  VAOPGCPREC 1-2004 (February 24, 
2004).  

The case is remanded for the following action:  

1.  Obtain the veteran's available 
service department records and service 
medical records for her active duty 
period from December 1979 to March 1980 
through official channels.  If the 
veteran's service department records and 
service medical records for this period 
cannot be obtained, obtain written 
confirmation of their unavailability, and 
inform the veteran of the records that 
could not be obtained, including the 
efforts made to obtain them.  Also inform 
the veteran that we will proceed to 
decide her appeal without these records 
unless she is able to present them.  
Allow an appropriate period of time 
within which to respond.  

2.  Contact the appropriate VA medical 
facility(ies) to schedule gynecological 
and wrist examinations for the veteran.  
Failure of the veteran to report for a 
scheduled examination without good cause 
could result in denial of a claim.  
38 C.F.R. § 3.655 (2004).  The claims 
file should be made available to and 
reviewed by the examiner(s) prior to the 
examination(s).

The VA gynecology examiner should conduct 
any indicated studies; note whether the 
claims folder was reviewed; and state a 
medical opinion as to: i) a full 
description of the effects of service-
connected postoperative residuals of a 
cyst of the left labia upon the veteran's 
ordinary activity, including employment; 
and ii) if present, note poor 
nourishment, repeated ulceration, 
tenderness and pain on objective 
demonstration, underlying soft tissue 
damage, frequent loss of covering of skin 
over the cyst, and limitation of function 
of the labia due to the cyst.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

The wrist examiner should x-ray the right 
wrist, conduct any indicated studies; 
note whether the claims folder was 
reviewed; and state a medical opinion as 
to: i) the effects of service-connected 
residuals of a cyst of the right (major) 
wrist upon the veteran's ordinary 
activity, including employment; 
ii) whether the veteran's service-
connected residuals of a cyst of the 
right (major) wrist could significantly 
limit functional ability during flare-ups 
or on extended use of the right wrist; 
iii) loss of range of motion of the right 
wrist and fingers portrayed in degrees, 
including additional ranges of motion 
loss due to pain on use or during flare-
ups; iv) if paralysis exists, note 
whether it is incomplete mild, incomplete 
moderate, incomplete severe, or complete; 
and v) if present in the right wrist, 
note "griffin claw" deformity; atrophy; 
hand inclined to the ulnar side, ape 
hand; wrist pain with trophic 
disturbances; inability to extend hand at 
wrist; inability to extend proximal 
phalanges of the fingers or the thumb; 
inability to make lateral movements of 
the wrist; impaired hand grip; and total 
paralysis of the triceps.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

The RO should review the requested 
examination reports and medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand, and if they 
are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

2.  The issues of entitlement to a 
compensable rating for postoperative 
residuals of a cyst of the left labia; 
entitlement to a rating in excess of 10 
percent for residuals of a cyst of the 
right (major) wrist; whether new and 
material evidence has been presented to 
reopen the claims of entitlement to 
service connection for chemical burns of 
the scalp, a miscarriage, back pain, 
chronic vaginal infections, uterine 
fibroids, and PTSD; whether new and 
material evidence has been presented to 
reopen the claims of entitlement to 
service connection for residuals of 
inoculations, residuals of smoke 
inhalation, residuals of contaminated 
drinking water, swelling of the face and 
throat, and residuals of insect bites, to 
include as due to undiagnosed illness; 
entitlement to service connection for 
joint pain, to include as due to 
undiagnosed illness; entitlement to 
service connection for blisters on the 
entire body, to include as due to 
undiagnosed illness; entitlement to 
service connection for headaches, to 
include as due to undiagnosed illness; 
entitlement to service connection for 
sleep disturbance, to include as due to 
undiagnosed illness; entitlement to 
service connection for musculoskeletal 
disease, to include as due to undiagnosed 
illness; entitlement to service 
connection for upper and lower 
respiratory disorders, to include as due 
to undiagnosed illness; entitlement to 
service connection for bilateral 
hammertoes; entitlement to service 
connection for dental and oral disorders, 
to include as due to undiagnosed illness; 
and entitlement to service connection for 
skin rashes, to include as due to 
undiagnosed illness should be 
readjudicated based upon the entire 
evidence of record.  All pertinent law, 
Court decisions, and regulations should 
be considered.  If the claims remain in 
denied status, the veteran and her 
representative should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claims.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  A reasonable 
period of time for a response should be afforded.  

Thereafter, if appropriate, the claims should be returned to 
the Board for further appellate review.   By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


